STONE, J.
The only argument urged for reversal rests on the averment that, in addition to the payment by Booker of the purchase-price of the land, he bound himself to deliver to Sims & Harrison for sale the cotton crops to be grown on the plantation during the years 1877, 1878 and 1879; and that he had failed to do so. This argument rests for its support on the agreement of bargain and sale, executed by all the parties. Even if that agreement be considered alone, we doubt if the foregoing is its true interpretation. The mortgage to be given ■on the crops was manifestly intended as security for the payment of the purchase-money, and the stipulation for delivery was only inserted for the purpose of making the security more certainly available.
But the agreement of bargain and sale must not be construed alone. Carrying out its stipulations, the vendors, Sims & Harrison, executed a bond to Booker, conditioned to make him title on the payment of the purchase-money notes, without a word said about the delivery of cotton; and Booker, the purchaser, executed a mortgage on the crops, expressly stipulating it was given to secure the purchase-monéy notes, and to be void, if the notes were paid at maturity.- It is admitted as fact, by agreement found in the record and signed by all the counsel, that the first three of the purchase-money notes were paid as *202they severally matured, and the last was paid nearly a year before its maturity. We fully concur with the chancellor in the relief he granted,'¡and substantially in the arguments by which he reached his conclusions.
Affirmed.